Title: To John Adams from James Sullivan, 24 July 1782
From: Sullivan, James
To: Adams, John



Boston 24th July 1782
Dear Sir

Your Numerous friends will undoubtedly give you by this Conveyance all the news we have in this part of the world, but that you may not think me wanting in that respect which we all owe to your public Character, and that Esteem I ever had for you in private life, I intrude this letter upon you: I have not however the ambition to wish you would acknowledge the receipt of it, because I am sensible that your time is wholly taken up in business of importance, and besides, there is nothing in it that can need an answer.
We have had nothing from the Camp or from york for several Days G Washington hath been in Controversy with the present and late British generals upon the Murder of one Capt Huddy of N Jersy who was Tried by the late board of refugees in york and hanged—he ordered one Asgill a Capt in the surrender of york Town to be executed, soon afterwards we heard that Sir Guy Carlton had ordered one Lippencut and the perpetrator out to be hanged on the Jersey Shore but lately nothing has been said about it.
All our Supplies of money from france is carried into york for Goods. So that we have by no means money to pay our Taxes. Congress recommend it warmly to the States to pass effiecacious Acts against Such proceedings. I am ordered now to draw a bill against it in this State—but am very sensible that while the merchants and traders look upon a person who shall now Seize or inform in as odious a light as we used to formerly, very Little will be done in execution of the Act. I got a number of the merchants together and said whatever I had in my mind about it. An association is Set on foot and Deacon Smith and a few others have signed it but it appears to me nearly impossible to make it general. The importers of goods from Europe are ready to associate against taking Goods from york but the bringing English Goods by way of Ostend is not so readily given up. I wish for your sentiments on this Subject writen to some one of your friends who will Communicate them to me.
The finances of each State in the union are intirely deranged, there is a shameful inattention to this important matter throughout the Continent. This State owes at a large Computation about 1700,000 pounds the Interest of which is near about 100,000 annually our present excise if extended to Lemons Limes Oranges Suggar Coffee and Cocoa will amount to a sum fully equal to the Interest, our Civil Government the last year amounted to an expence of 80,000 pounds this may well be reduced to twenty. Congress calls upon us for 400,000 pounds to support our Army the people can bear a Tax of 500,000 without being unreasonably burthened and yet we have not money enough in our Treasury to send an express to head quarters. I inclose you the purport of an Order lately passed by the general Court to have their finances arranged but I have no hope of the general Courts adopting any plan that may be laid before them.
Our new Constitution has lost all the energy which the propriety and Justness of its principles gave it at the first introduction of it. A number of people in the County of Hampshire stimulated by the Tories arose to oppose Government. The Superour Court there in april Last Acted with great firmness and Success agt. them. Their Leader was committed to prison but was afterwards rescued by an Armed force of 130 men. The people there collected in Arms to assist Government. Each side acquired new force untill the Number on the Side of Government amounted to 800 men, on the Side of the insurgents there assembled nearly 400. Both Sides seemed determined. An express arrived to the Governor from the Sherriff. It was laid before the General Court where the question whether the insurgents were wrong or right was agitated. This damped the Spirits of the people on the Side of Government and gave boldness to the other side. Nothing since hath been done save the appointment of a Committee to go to treat with the Insurgents Mr Adams was I am told against the measure but he is now gone on the Commission. Had the governor Ordered the whole militia of the State in motion to aid the civil authority the matter would have Ended well without Shedding blood, but as the matter is now managed by the General Court the weakness of Government is too strongly painted to be capable of Coerce.
I have given you the bad side of our affairs and least you should think that I am in a fit of meloncholly I will give you something better—our Ships have arived lately from Europe beyond our most sanguine expectations. The Country abounds with merchandise as well as produce, and prizes of great Value Tumble in every day and so far are our people from wishing to relinquish their Independence that no man dares to make it a question whether we shall hold it or not. The people at large would not deign to here a Conversation upon the Subject and they will most chearfully Sacrifice every thing to Independence if their Rulers will Conduct their affairs with any tolerable prudence.
I wish your return here exceedingly if you could be Spared from your Countrys service in Europe you could do much for your Country here.

I am Sir the greatest Esteem and Friendship your most obedt & very Hble Servt
James Sullivan


I should not have Trusted the aforgoing Sentiments to paper but am assured that Captain Coffin will Sink the Letter if he is in danger of being taken.

